Non-Compliant Amendments
Claim(s) 9 
The current claim 9 recites “The stem of claim 1” while claim 9 of 2020-06-30 recites “The system of claim 1.” Consequently there was a change (‘system’ switched to ‘stem’) however the amendments fail to properly identify the claim status as “Currently Amended” and fail to properly include corresponding markup to indicate the changes. See MPEP 714 for further details.

Claim(s)  19 
The amendments are not in accordance with 37 CFR 1.121 because the markup does not indicate changes being made relative to the immediate prior version of the claim(s) (see MPEP 714). The immediate prior version of the claims was entered on 2020-06-30.
In other words, if the amendment markups were to be effectively reversed (i.e., underlined text is omitted and strikethrough text is added), the resulting claim would not match the most, immediate prior version of the claim of record. There are multiple instances where changes are made but no markup indicates the changes. For example, an instance of “grid” is inexplicitly missing relative to claim 19 of 2020-06-30; this example is not exhaustive as there are other instances of unmarked changes within the claim. Consequently, the claim amendment markup is being applied to a version of the claim that is not the correct version. 
Examiner urges the Applicant to carefully review the claim amendments and verify amendments/markups are being applied to most recent version of the claim(s) of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415